       Case 18-09108-RLM-11                  Doc 96-1          Filed 12/19/18            EOD 12/19/18 16:37:42                      Pg 1 of 2

12/12 '7018                      54. Require Reporting of Abuse and Reporting of Policy Violations   I   USA Gymnastics Progress Report




                                                                                                                                          --
      ,
      >,                                                        Implemented

              Require Reporting of Abuse and Reporting of Policy
                                  Violations

         There is a new 2018 requirement for mandatory reporting of certain forms of abuse to
         law enforcement within 24 hours (which is included in the newly revised Safe Sport
         Policy), and the need to report abuse, misconduct and other policy violations is messaged
         frequently in USA Gymnastics' communication and educational pieces for the gymnastics
         community.



                 A. Reporting Suspected Abuse To Legal Authorities.
               1. USAGymnastics will report suspected child abuse or neglect (including Sexual
                 Misconduct) within 24, hours to the proper authorities in all instances and without
                 exception, unless it is aware that authorities have already been notified.
               2 Covered Adults must report suspected child abuse or neglect (including Sexual
                 Misconduct) within 24 hours to the appropriate legal authorities, which is separate
                 from notification to the Center, USA Gymnastics, or a Member Club as outlined
                 below. For state-by-state reporting information, see www.childwelfare.gov.



                                      B. Reporting Sexual Misconduct.
          Covered Adults are required to provide notification of conduct of which they become
          aware that could constitute (a) Sexual Misconduct, (b) misconduct that is reasonably
          related to the underlying allegation of Sexual Misconduct, and (c) retaliation related to
          an allegation of Sexual Misconduct as set forth in the Code:

               1. Directly to the Center.
                                                                               EXHIBIT

                                                                       }          A
http://www .usagymprogressreport.com/recommendation/54/                                                                                         1/2
      Case 18-09108-RLM-11                  Doc 96-1          Filed 12/19/18             EOD 12/19/18 16:37:42                     Pg 2 of 2
12/12/2018                       54. Require Reporting of Abuse and Reporting of Policy Violations   I   USA Gymnastics Progress Report


     •
  X vs»suss
             3. Notification to the Center and/or USA Gymnastics DOES NOT satisfy any legal
                                                                                                                                          --
               reporting requirements under state or federal law. Covered Adults are required to
               report suspected sexual misconduct to legal authorities prior to notifying the
               Center.




                                      For more information about USA Gymnastics, visit usagym.org.




http://www.usagymprogressreport.com/recommendation/54/                                                                                         2/2
